  Case 19-30367      Doc 48        Filed 08/28/20 Entered 08/28/20 23:10:47      Desc Main
                                    Document     Page 1 of 20



                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 IN RE:                                        CHAPTER 13
                                               Case No. 19-30367
 Vincent A. Tortorello                         Judge A. Benjamin Goldgar

                         Debtor.               Hearing Date: January 10, 2020
                                               Hearing Time: 11:00 A.M.


   RESPONSE OF DIMON HOMES, LLC TO DEBTOR’S OBJECTION TO NOTICE OF
         POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES

   NOW COMES Dimon Homes, LLC (hereinafter referred to as “Dimon”), a secured creditor
herein, by and through its attorneys, Cohen Dovitz Makowka, LLC, and in support of its
Response to the Debtor’s Objection to Notices of Postpetition Mortgage Fees, Expenses and
Charges by Dimon Homes, LLC, states as follows:

       1.     This Court has jurisdiction pursuant to 28 U.S.C. Section 1334.

      2.    On October 25, 2019, Vincent A. Tortorello, the Debtor, filed a petition for relief
under Chapter 13 of the Bankruptcy Code.

       3.      Dimon is the owner and holder of a note (the “Note”) dated January 27, 2011
in the original principal amount of Twenty-Eight Thousand and One-Hundred Twenty-Five
and NO/100ths ($28,125.00) Dollars executed by Debtor and secured by a mortgage (the
“Mortgage”) against the real property commonly known as 38569 N. Sheridan Road, Unit
504, Beach Park, Illinois 60099 (the “Property”).

      4.      On December 13, 2019, Dimon filed a Proof of Claim in the total amount of
$52,416.09 [Claim No. 5].

       5.     On January 31, 2020, this Court entered an Order Confirming Plan [Dkt. No.
39] confirmed the Debtor’s Amended Chapter 13 Plan [Dkt. No. 35].

     6.      On February 6, 2020, Dimon filed an Amended Proof of Claim in the total
amount of $51,589.15.

       7.     On February 12, 2020, Dimon filed a Notice of Postpetition Mortgage Fees,
Expenses, and Charges in the amount of $4,785.00 for attorneys’ fees paid on November 18,
2019, December 16, 2019, and January 13, 2020. Said total sum is based on attorneys’ fees
paid by Dimon on the dates set forth in said Notice. True and correct copies of said payments
are attached hereto as Exhibit A.

      8.     On June 19, 2020, Dimon filed a Notice of Postpetition Mortgage Fees,
Expenses, and Charges in the amount of $2,995.00 for attorneys’ fees paid on February 10,
2020 and May 11, 2020. Said total sum is based on attorneys’ fees paid by Dimon on the



                                               1
  Case 19-30367      Doc 48     Filed 08/28/20 Entered 08/28/20 23:10:47           Desc Main
                                 Document     Page 2 of 20



dates set forth in said Notice. True and correct copies of said payments are attached hereto
as Exhibit B.

       9.      On June 24, 2020, the Debtor filed his Objection to Notices of Postpetition
Mortgage Fees, Expenses and Charges by Dimon Homes, LLC [Dkt. No. 42] objecting to the
Notices filed on February 12th and June 19th on the basis that the attorneys’ fees claimed
therein are excessive and unwarranted.

        10.   “Upon a debtor filing a motion to determine mortgage fees, expenses, and
charges pursuant to § 1322(e), the Court must look to the underlying agreement and
applicable nonbankruptcy law to determine if the amounts are permissible. The
‘reasonableness standard’ applied under § 506(b) challenges does not apply to postpetition
fees, expenses, and charges necessary to cure a default as § 1322(e) explicitly excepts § 506(b)
from consideration. Instead, the underlying agreement and applicable nonbankruptcy law
are determinative. Fed. R. Bankr. P. 3002.1(e).” In re Mandeville, 596 B.R. 750, 754 (Bankr.
N.D. Ala. 2019); citing In re England, 586 B.R. 795, 799 (Bankr. M.D. Ala. 2018).

       11.    Paragraph 14 of the Amended and Restated Mortgage [Claim No. 5, Part 3, p.
31] provides that Dimon may charge the Debtor for attorneys’ fees for services performed in
connection with Debtor’s default and for purposes of protecting Dimon’s interest in the
Property and rights under the security instrument.

        12.    Attached hereto as Exhibit C, are true and correct of the invoices issued by
counsel for Dimon for those attorneys’ fees paid by Dimon postpetition. Dimon submits that
said attorneys’ fees incurred are reasonable given the work performed by Dimon’s counsel as
set forth in said invoices. Dimon’s principal business does not involve mortgage lending and
Dimon is inexperienced in the area of mortgage servicing, particularly as it pertains to
default servicing. As such, counsel for Dimon was required to undertake extensive review of
Dimon’s payment records in order to accurate set forth the amount of debt owed by the
Debtor.

        13.    “The determination of reasonableness is a matter for the trial court's
discretion. Mercado v. Calumet Federal Savings & Loan Ass'n, 196 Ill.App.3d 483, 493, 143
Ill.Dec. 370, 554 N.E.2d 305, 312 (1990). The party seeking fees has the burden of presenting
the court with sufficient evidence from which it can determine the reasonableness of the fees.
Mercado, 196 Ill.App.3d at 493, 143 Ill.Dec. 370, 554 N.E.2d at 312. However, attorney fees
may be reasonable even if the fees are disproportionate to the monetary amount of an award.
In determining the reasonableness of the fee, the court may look to various factors including:
(1) the skill and standing of the attorney, (2) the nature of the case, (3) the novelty of the
issues involved, (4) the significance of the case, (5) the degree of responsibility required, (6)
the customary charges for comparable services, (7) the benefit to the client, and (8) the
reasonable connection between the fees sought and the amount involved in the litigation.
Mercado, 196 Ill.App.3d at 493, 143 Ill.Dec. 370, 554 N.E.2d at 312.” J.B. Esker & Sons, Inc.
v. Cle-Pa’s Partnership, 325 Ill. App. 3d 276, 283, 757 N.E.2d 1271, 1277 (5th Dist. 2001).

       14.     Dimon submits that it meets all criteria set forth in J.B. Esker & Sons for the
attorneys’ fees set forth in the Notices of Postpetition Mortgage Fees, Expenses and Charges
to be deemed reasonable.



                                               2
 Case 19-30367     Doc 48    Filed 08/28/20 Entered 08/28/20 23:10:47      Desc Main
                              Document     Page 3 of 20




      15.     As such, the Debtor’s Objection must be overruled and the Notices of
Postpetition Mortgage Fees, Expenses and Charges filed by Dimon on February 12, 2020 and
June 19, 2020 be allowed to stand.


       WHEREFORE, Dimon Homes, LLC requests that the Debtor’s Objection to Notices of
Postpetition Mortgage Fees, Expenses and Charges by Dimon Homes, LLC be overruled and
denied, and for such other and further relief as is just under the circumstances.


                                        Respectfully submitted,

                                        Dimon Homes, LLC

                                        By: /s/ Jeffrey B. Dovitz


Cohen Dovitz Makowka, LLC
Jeffrey B. Dovitz
Attorney No. 6288119
10729 West 159th Street
Orland Park, Il 60467
(708) 460-7711
Bankruptcy@cdm.legal




                                           3
Case 19-30367   Doc 48   Filed 08/28/20 Entered 08/28/20 23:10:47   Desc Main
                          Document     Page 4 of 20




                                                                EXHIBIT A
Case 19-30367   Doc 48   Filed 08/28/20 Entered 08/28/20 23:10:47   Desc Main
                          Document     Page 5 of 20




                                                                EXHIBIT A
Case 19-30367   Doc 48   Filed 08/28/20 Entered 08/28/20 23:10:47   Desc Main
                          Document     Page 6 of 20




                                                                EXHIBIT A
Case 19-30367   Doc 48   Filed 08/28/20 Entered 08/28/20 23:10:47   Desc Main
                          Document     Page 7 of 20




                                                                EXHIBIT B
Case 19-30367   Doc 48   Filed 08/28/20 Entered 08/28/20 23:10:47   Desc Main
                          Document     Page 8 of 20




                                                                EXHIBIT B
         Case 19-30367                     Doc 48             Filed 08/28/20 Entered 08/28/20 23:10:47                       Desc Main
                                                               Document     Page 9 of 20

                                                                                                                               10729 W. 159th Street
                                                                                                                               Orland Park, IL 60467
                                                                                                                              Phone: (708) 460-7711
                                                                                                                                 Fax: (847) 807-3777
                                                                                                                              Email: info@cdm.legal


                                                                                                                                       Invoice # 10453
                                                                                                                                      Date: 10/25/2019
                                                                                                                                     Due Upon Receipt


Dimon Homes, LLC
218 N. County St.
Waukegan, IL 60085

00844-Dimon Homes, LLC
Dimon Homes, LLC v. Tortorello, Vincent and Jennifer; Foreclosure for Lender; Lake County Case No. 17 CH 1585; Property
Address 2717 Elizabeth Ave., Zion, IL 60099

    Date          Billed    Description of Expense Incurred                                                                Hours     Billing      Total
                   By                                                                                                                 Rate

 10/18/2019      SLM        Contacted Lake County Clerk for amount necessary to redeem 2015 and 20-16 taxes;               1.60     $275.00     $440.00
                            Contacted Lake County Treasurer for amount due for 2017 and 2018 unpaid installments;
                            sent email to client with amounts due and due dates; Revised Affidavit of Amounts Due.

 10/21/2019       JBD       Revised affidavit of amounts due and owing.                                                    1.60     $275.00     $440.00

 10/21/2019       JBD       Phone conversation with Tim Peres regarding redemption of sold taxes and affidavit of          0.30     $275.00      $82.50
                            amounts due and owing.

 10/22/2019       JBD       Redeemed 2015 and 2016 sold taxes at Lake County Clerk's office.                               1.00     $275.00     $275.00

 10/23/2019       JBD       Completed drafting affidavit of prove-up, prepared exhibits for affidavit, and emailed to      1.00     $275.00     $275.00
                            client for review and signature.


                                                                                                                        Subtotal               $1,512.50

                                                                                                                           Total               $1,512.50

                                                                                                        Payment (11/16/2019)                   -$652.50

                                                                                                        Payment (11/29/2019)                   -$860.00

                                                                                                               Balance Owing                      $0.00




Detailed Statement of Account

 Current Invoice

           Invoice Number                          Due On                 Amount Due                  Payments Received                   Balance Due

 10453                                          10/25/2019                       $1,512.50                              $1,512.50                 $0.00




                                                                       Page 1 of 2                                        EXHIBIT C
       Case 19-30367           Doc 48       Filed 08/28/20 Entered 08/28/20 23:10:47   Desc Main
                                            Document      Page 10 of 20

Please make all amounts payable to: Cohen Dovitz Makowka, LLC




                                                           Page 2 of 2                 EXHIBIT C
         Case 19-30367                     Doc 48             Filed 08/28/20 Entered 08/28/20 23:10:47                       Desc Main
                                                              Document      Page 11 of 20

                                                                                                                               10729 W. 159th Street
                                                                                                                               Orland Park, IL 60467
                                                                                                                              Phone: (708) 460-7711
                                                                                                                                 Fax: (847) 807-3777
                                                                                                                              Email: info@cdm.legal


                                                                                                                                       Invoice # 10424
                                                                                                                                      Date: 11/01/2019
                                                                                                                                     Due Upon Receipt


Dimon Homes, LLC
218 N. County St.
Waukegan, IL 60085

03451-Dimon Homes, LLC
Ch 13 BK; DIMON HOMES, LLC; Debtors: Tortorello, Vincent; 19 B 30367; Related Foreclosure CDM #00844, 17 CH 1585;
Trustee: Glenn Stearns; Property: 2717 Elizabeth Ave., Zion, IL 60099

    Date         Billed     Description of Expense Incurred                                                                Hours     Billing     Total
                  By                                                                                                                  Rate

 10/28/2019       JBD       Drafted and e-filed appearance for Dimon Homes.                                                0.30     $350.00    $105.00

 10/28/2019       JBD       Setup file in Clio, reviewed bankruptcy docket report, and downloaded all filings of           0.70     $350.00    $245.00
                            record.

 10/28/2019       JBD       Reviewed bankruptcy petition, schedules, statement of current monthly income, and plan         0.80     $350.00    $280.00
                            compared to prior bankruptcy filing.

 10/29/2019       JBD       Email correspondence to client with filings from new bankruptcy case and comparison to         0.30     $350.00    $105.00
                            prior bankruptcy filings.

 10/29/2019       JBD       Email correspondence to debtor's attorney regarding errors to bankruptcy schedules and         0.40     $350.00    $140.00
                            plan.

 11/01/2019      AKR        Bankruptcy - Case Monitoring: Received and reviewed order continuing 341 creditors             0.20     $200.00     $40.00
                            meeting, received, reviewed, and calendared Motion to Extend Automatic Stay


                                                                                                                         Subtotal              $915.00

                                                                                                                           Total               $915.00

                                                                                                       Payment (11/29/2019)                    -$915.00

                                                                                                              Balance Owing                       $0.00




Detailed Statement of Account

 Other Invoices

           Invoice Number                           Due On               Amount Due                  Payments Received                    Balance Due

 11497                                           07/01/2020                          $880.00                                $0.00              $880.00




                                                                       Page 1 of 2                                        EXHIBIT C
         Case 19-30367         Doc 48          Filed 08/28/20 Entered 08/28/20 23:10:47                      Desc Main
                                               Document      Page 12 of 20


 Current Invoice

         Invoice Number               Due On                    Amount Due            Payments Received             Balance Due

 10424                              11/01/2019                           $915.00                          $915.00           $0.00

                                                                                        Outstanding Balance              $880.00

                                                                                             Amount in Trust                $0.00

                                                                                   Total Amount Outstanding              $880.00




Please make all amounts payable to: Cohen Dovitz Makowka, LLC




                                                           Page 2 of 2                                    EXHIBIT C
         Case 19-30367                    Doc 48            Filed 08/28/20 Entered 08/28/20 23:10:47                         Desc Main
                                                            Document      Page 13 of 20

                                                                                                                               10729 W. 159th Street
                                                                                                                               Orland Park, IL 60467
                                                                                                                              Phone: (708) 460-7711
                                                                                                                                 Fax: (847) 807-3777
                                                                                                                              Email: info@cdm.legal


                                                                                                                                       Invoice # 10559
                                                                                                                                      Date: 12/01/2019
                                                                                                                                     Due Upon Receipt


Dimon Homes, LLC
218 N. County St.
Waukegan, IL 60085

03451-Dimon Homes, LLC
Ch 13 BK; DIMON HOMES, LLC; Debtors: Tortorello, Vincent; 19 B 30367; Related Foreclosure CDM #00844, 17 CH 1585;
Trustee: Glenn Stearns; Property: 2717 Elizabeth Ave., Zion, IL 60099

    Date         Billed   Description of Expense Incurred                                                                  Hours     Billing       Total
                  By                                                                                                                  Rate

 11/15/2019      JBD        Appeared in court for debtor's motion to extend enforcement of stay. Due to client's           1.00     $350.00      $350.00
                            objection to motion, motion set for hearing on 11/22/19. Client advised of same via
                            email.

 11/15/2019      JBD        Confirmed lack of post-petition payments and prepared for court hearing on motion to           0.50     $350.00      $175.00
                            extend automatic stay.

 11/20/2019      JBD        Initial draft of proof of claim and supporting documents.                                      1.20     $350.00      $420.00

 11/21/2019      JBD        Phone call with Tim Peres to discuss debtor's no miss offer. Client agreed to entry of no      0.40     $350.00      $140.00
                            miss order and confirmed address for payments.

 11/21/2019      JBD        Email correspondence with debtor's attorney regarding no miss order.                           0.20     $350.00       $70.00

 11/21/2019      JBD        Drafted agreed no miss order to resolve objection to motion to extend the automatic stay.      1.00     $350.00      $350.00

 11/25/2019      JBD        Email correspondence to client detailing 11/22/19 court order.                                 0.20     $350.00       $70.00


                                                                                                                        Subtotal               $1,575.00

                                                                                                                           Total               $1,575.00

                                                                                                        Payment (01/01/2020)                   -$1,575.00

                                                                                                                Balance Owing                      $0.00




Detailed Statement of Account

 Other Invoices

           Invoice Number                         Due On                  Amount Due                   Payments Received                  Balance Due

 11497                                         07/01/2020                            $880.00                                $0.00                $880.00




                                                                       Page 1 of 2                                         EXHIBIT C
         Case 19-30367         Doc 48          Filed 08/28/20 Entered 08/28/20 23:10:47                  Desc Main
                                               Document      Page 14 of 20


 Current Invoice

         Invoice Number               Due On                    Amount Due           Payments Received          Balance Due

 10559                             12/01/2019                         $1,575.00                     $1,575.00           $0.00

                                                                                       Outstanding Balance           $880.00

                                                                                            Amount in Trust             $0.00

                                                                                  Total Amount Outstanding           $880.00




Please make all amounts payable to: Cohen Dovitz Makowka, LLC




                                                           Page 2 of 2                                   EXHIBIT C
         Case 19-30367                     Doc 48             Filed 08/28/20 Entered 08/28/20 23:10:47                      Desc Main
                                                              Document      Page 15 of 20

                                                                                                                              10729 W. 159th Street
                                                                                                                              Orland Park, IL 60467
                                                                                                                             Phone: (708) 460-7711
                                                                                                                                Fax: (847) 807-3777
                                                                                                                             Email: info@cdm.legal


                                                                                                                                     Invoice # 10711
                                                                                                                                    Date: 01/01/2020
                                                                                                                                   Due Upon Receipt


Dimon Homes, LLC
218 N. County St.
Waukegan, IL 60085

03451-Dimon Homes, LLC
Ch 13 BK; DIMON HOMES, LLC; Debtors: Tortorello, Vincent; 19 B 30367; Related Foreclosure CDM #00844, 17 CH 1585;
Trustee: Glenn Stearns; Property: 2717 Elizabeth Ave., Zion, IL 60099

    Date          Billed    Description of Expense Incurred                                                               Hours    Billing       Total
                   By                                                                                                               Rate

 12/02/2019       JBD       Email correspondence with client and debtor's counsel regarding post-petition payments.       0.20    $350.00       $70.00

 12/10/2019      SLM        Prepared proof of claim attachment.                                                           1.30    $350.00      $455.00

 12/10/2019      SLM        Reviewed payment history for proof of claim attachment.                                       0.80    $350.00      $280.00

 12/12/2019       JBD       Reviewed proof of claim with client via phone, prior foreclosure file, and amended and        0.80    $350.00      $280.00
                            restated note and mortgage regarding prior attorney fees and costs.

 12/13/2019      SLM        Filed proof of claim; Drafted and filed objection to confirmation of proposed plan.           0.80    $350.00      $280.00

 12/23/2019       JBD       Received and reviewed trustee motion to dismiss. Emailed copy to client and docketed          0.20    $350.00       $70.00
                            hearing date.


                                                                                                                      Subtotal               $1,435.00

                                                                                                                          Total              $1,435.00

                                                                                                       Payment (01/21/2020)                  -$1,435.00

                                                                                                               Balance Owing                     $0.00




Detailed Statement of Account

 Other Invoices

           Invoice Number                          Due On                Amount Due                   Payments Received                 Balance Due

 11497                                          07/01/2020                           $880.00                              $0.00                $880.00


 Current Invoice

           Invoice Number                          Due On                Amount Due                   Payments Received                 Balance Due




                                                                       Page 1 of 2                                        EXHIBIT C
         Case 19-30367         Doc 48       Filed 08/28/20 Entered 08/28/20 23:10:47                Desc Main
                                            Document      Page 16 of 20

 10711                             01/01/2020                       $1,435.00                  $1,435.00        $0.00

                                                                                     Outstanding Balance    $880.00

                                                                                         Amount in Trust        $0.00

                                                                                Total Amount Outstanding    $880.00




Please make all amounts payable to: Cohen Dovitz Makowka, LLC




                                                           Page 2 of 2                            EXHIBIT C
         Case 19-30367                     Doc 48             Filed 08/28/20 Entered 08/28/20 23:10:47                         Desc Main
                                                              Document      Page 17 of 20

                                                                                                                                 10729 W. 159th Street
                                                                                                                                 Orland Park, IL 60467
                                                                                                                                Phone: (708) 460-7711
                                                                                                                                   Fax: (847) 807-3777
                                                                                                                                Email: info@cdm.legal


                                                                                                                                         Invoice # 10873
                                                                                                                                        Date: 02/01/2020
                                                                                                                                       Due Upon Receipt


Dimon Homes, LLC
218 N. County St.
Waukegan, IL 60085

03451-Dimon Homes, LLC
Ch 13 BK; DIMON HOMES, LLC; Debtors: Tortorello, Vincent; 19 B 30367; Related Foreclosure CDM #00844, 17 CH 1585;
Trustee: Glenn Stearns; Property: 2717 Elizabeth Ave., Zion, IL 60099

    Date         Billed     Description of Expense Incurred                                                                  Hours     Billing     Total
                  By                                                                                                                    Rate

 01/02/2020      AKR        Bankruptcy - Review of Plan: Review of Amended Chapter 13 Plan filed on 1/2/2020                 0.20     $50.00      $10.00

 01/02/2020      AKR        Updated Objection to Confirmation to reflect the January 2, 2020 Amended Plan                    0.30     $275.00     $82.50

 01/03/2020      AKR        Finalized objection to Amended Plan and electronically filed same                                0.20     $275.00     $55.00

 01/10/2020       JBD       Appeared in court for continued confirmation hearing, Dimon's objection to                       1.00     $350.00    $350.00
                            confirmation, and trustee's motion to dismiss. Case continued to 1/31/20 at 11am for
                            continued confirmation, trustee motion to dismiss, and Dimon's objection to
                            confirmation. Debtor to file 2nd amended plan.

 01/10/2020       JBD       Email correspondence to client with court results and detailing objection to debtor's plan.      0.40     $350.00    $140.00

 01/22/2020       JBD       Reviewed amended plan and schedules filed by debtor. Email correspondence with client            0.60     $350.00    $210.00
                            regarding same.

 01/30/2020      AKR        Drafted and filed Notice of Withdrawal of Objection to Confirmation                              0.30     $275.00     $82.50


                                                                                                                           Subtotal              $930.00

                                                                                                                             Total               $930.00

                                                                                                        Payment (02/19/2020)                     -$930.00

                                                                                                                Balance Owing                       $0.00




Detailed Statement of Account

 Other Invoices

           Invoice Number                           Due On                Amount Due                   Payments Received                    Balance Due

 11497                                           07/01/2020                          $880.00                                  $0.00              $880.00




                                                                       Page 1 of 2                                          EXHIBIT C
         Case 19-30367         Doc 48          Filed 08/28/20 Entered 08/28/20 23:10:47                      Desc Main
                                               Document      Page 18 of 20


 Current Invoice

         Invoice Number               Due On                    Amount Due            Payments Received             Balance Due

 10873                              02/01/2020                           $930.00                          $930.00           $0.00

                                                                                        Outstanding Balance              $880.00

                                                                                             Amount in Trust                $0.00

                                                                                   Total Amount Outstanding              $880.00




Please make all amounts payable to: Cohen Dovitz Makowka, LLC




                                                           Page 2 of 2                                    EXHIBIT C
       Case 19-30367                  Doc 48             Filed 08/28/20 Entered 08/28/20 23:10:47                        Desc Main
                                                         Document      Page 19 of 20

                                                                                                                           10729 W. 159th Street
                                                                                                                           Orland Park, IL 60467
                                                                                                                          Phone: (708) 460-7711
                                                                                                                             Fax: (847) 807-3777
                                                                                                                          Email: info@cdm.legal


                                                                                                                                   Invoice # 11346
                                                                                                                                  Date: 05/01/2020
                                                                                                                                 Due Upon Receipt


Dimon Homes, LLC
218 N. County St.
Waukegan, IL 60085

03451-Dimon Homes, LLC
Ch 13 BK; DIMON HOMES, LLC; Debtors: Tortorello, Vincent; 19 B 30367; Related Foreclosure CDM #00844, 17 CH 1585;
Trustee: Glenn Stearns; Property: 2717 Elizabeth Ave., Zion, IL 60099

    Date      Billed   Description of Expense Incurred                                                                 Hours     Billing       Total
               By                                                                                                                 Rate

 02/03/2020   JBD      Phone call with Tim Peres and Sandy Makowka regarding application of payments                   1.00     $350.00      $350.00
                       before and after bankruptcy filing. Discussed application of pre and post-petition to
                       client's general ledger and application of arreage payments to be made by the trustee.

 02/03/2020   SLM      Phone call with Tim Peres and Jeff Dovitz regarding application of payments before and          1.00     $350.00      $350.00
                       after bankruptcy filing. Discussed application of pre and post-petition to client's general
                       ledger and application of arreage payments to be made by the trustee.

 02/06/2020   SLM      Reviewed client's payment ledger; Prepared updated proof of claim worksheet and                 2.50     $350.00      $875.00
                       amended claim; Filed Amended Proof of Claim and Claim Attachment; Prepared
                       payment history with post-petition insurance expenses incurred and payments received.

 02/06/2020   SLM      Prepared Notice of Post-Petition Fees.                                                          0.30     $350.00      $105.00

 02/07/2020   SLM      Received and responded to email from client regarding discrepancies between client              0.40     $350.00      $140.00
                       figures and POC.

 02/12/2020   SLM      Prepared and Filed Notice of Filing Notice of Post-Petition Fees.                               0.20     $350.00       $70.00

 02/14/2020   SLM      Call with client regarding application of post-petition payments and discrepancies in           0.50     $350.00      $175.00
                       accounting due to prior bankruptcy filing and arrearage.


                                                                                                                     Subtotal              $2,065.00

                                                                                                                       Total               $2,065.00

                                                                                                    Payment (06/19/2020)                   -$2,065.00

                                                                                                           Balance Owing                       $0.00




Detailed Statement of Account

 Other Invoices




                                                                  Page 1 of 2                                         EXHIBIT C
         Case 19-30367         Doc 48          Filed 08/28/20 Entered 08/28/20 23:10:47                    Desc Main
                                               Document      Page 20 of 20

         Invoice Number               Due On                    Amount Due            Payments Received           Balance Due

 11497                             07/01/2020                            $880.00                          $0.00        $880.00


 Current Invoice

         Invoice Number               Due On                    Amount Due            Payments Received           Balance Due

 11346                             05/01/2020                         $2,065.00                      $2,065.00            $0.00

                                                                                        Outstanding Balance            $880.00

                                                                                             Amount in Trust              $0.00

                                                                                   Total Amount Outstanding            $880.00




Please make all amounts payable to: Cohen Dovitz Makowka, LLC




                                                           Page 2 of 2                                    EXHIBIT C
